Citation Nr: 9935603	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-20 546A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for a lung disorder.  

3.  Entitlement to service connection for a heart disorder.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to a rating in excess of 70 percent prior to 
November 23, 1998 for service-connected post-traumatic stress 
disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1966 to October 1968.  

2.  On November 30, 1999, the Board was notified by the RO, 
Columbia, South Carolina, that the veteran died on October [redacted] 
1999.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


